  6:20-cv-00309-RAW-KEW Document 4 Filed in ED/OK on 09/17/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

ROBERT G. GROVES,                             )
                                              )
                      Petitioner,             )
                                              )
vs.                                           )          CIV-20-309-RAW-KEW
                                              )
SHARON HARRISON, Warden                       )
                                              )
                      Respondent.             )


                                    OPINION AND ORDER
       Now before the court is Petitioner’s application for a writ of habeas corpus pursuant
to 28 U.S.C. § 2254. It has come to the court’s attention that Petitioner was convicted in
Jackson County, Oklahoma, which is located within the territorial jurisdiction of the Western
District of Oklahoma. Therefore, in the furtherance of justice, this matter may be more
properly addressed in that district.
       Accordingly, pursuant to 28 U.S.C. § 2254, Petitioner’s application for a writ of
habeas corpus is hereby transferred to the Western District of Oklahoma for all further
proceedings.

       IT IS SO ORDERED this 17th day of September, 2020.
